Ekwall, Judge:
This case involved an importation of diamonds from Antwerp. Plaintiff claims that due to a clerical error the diamonds were invoiced at $278 instead of $228 per carat. The case has been submitted on all the official papers, including the collector’s letter of transmittal. The collector’s letter is as follows:
This protest is lodged against the liquidation of the Collector which is based upon a value claimed by the protestant to be the result of a clerical error in the preparation of the invoice.
The invoice shows an item of 3.16 carats of diamonds at a unit value of $278 per carat. A check mark by the appraiser in the appraised column of the summary sheet establishes that it was at this value that appraisement was made. It is the contention of the protestant that the correct unit value for these stones should have been $228 per carat and that the invoiced figure was merely a typographical error.
Since the importer has failed to avail himself of the remedy prescribed in Section 501 of the Tariff Act, the appraisement at $278 per carat has become final and conclusive and a protest against an appraised value will not lie under the provisions of Section 514.
The protest was received within the statutory period.
This court and the Court of Customs and Patent Appeals have held on numerous occasions that whether or not an error is clerical within the meaning of the statute depends upon the intention of the person making such entry and, further, upon whether the person responsible for the error was one upon whom a duty devolved to use judgment. J. J. McQuillan v. United States, 18 C. C. P. A. (Customs) 215, T. D. 44401; United States v. Wyman & Co., 4 Ct. Cust. Appls. 264, T. D. 33485; Cheney Bros. v. United States, 38 Treas. Dec. 577, T. D. 38468; H. A. Gogarty, Inc. v. United States, 3 Cust. Ct. 280, C. D. 254.
We find the evidence in the instant case insufficient to sustain the claim of clerical error.
Plaintiff’s claim is therefore overruled. Judgment will be rendered in favor of the defendant.